DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/02/21 have been fully considered but they are not persuasive. 
	Regarding the newly amended limitations applicant generally states, on pages 9-10, that Coward does not remedy the deficiencies of Gadepalli.
	In response, it is noted that Coward gives specific examples which would meet the limitations of “wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers”, as each worker node may be preselected to perform either GPU or CPU based encoding based upon its capabilities and then select segments accordingly (see paragraph 240-256).  This clearly meets the claim limitations as the segments are assigned to the nodes based upon the preset 
Therefore, applicant’s arguments are not persuasive.

In response to applicant’s comments regarding the rejections of claims 1, 11 and 12 under 35 U.S.C. 112(b), it is noted that only claim 1 was amended to remove the language of “physically”.  This limitation was not removed from claims 11 and 12, as applicant indicates, and thus the rejections of claims 11 and 12 under 35 U.S.C. 112(b) is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12, 15-20, 22, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claims 11, 12, recite “logically splitting image content into segments of a desired interval designated by a read offset of each segment, without physically splitting the image content”, it is noted that the image content solely consists of digital data.  As digital image data does not include any sort of physical structure, it is unclear exactly physically split.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gadepalli et al. (Gadepalli) (US 2016/0219286 A1) (of record) in view of Coward et al. (Coward) (US 2017/0078376 A1) (of record).
As to claim 1, while Gadepalli discloses a distributed transcoding method performed by a server implemented as a computer, the distributed transcoding method comprising:
logically splitting image content into segments of a desired interval (stream splitter splitting the stream into video chunks; paragraph 29, 41-44) designated by a read offset of each segment (designated byte offset of each video chunk; paragraph 45, 51, 53, 58), without splitting the image content (paragraph 29, 45, 51, 53, 58);
allocating the split segments to a plurality of workers (Fig. 7-8, paragraph 28-29, 42-43, 45) by sending read offset information of the allocated split segments to the workers without sending the image content of the allocated split segments (sending transcoding request including the segment byte offset to the parallel transcoder 
concatenating the transcoded segments and merging the concatenated segments into a single encoded file (paragraph 30, 46-49, 60-61),
wherein each of the corresponding workers performs the transcoding by reading a split segment allocated to the each of the workers using the read offset information sent, without the image content of the allocated split segments, to said each of the workers (where each worker is first assigned a particular chunk/segment and then must separately locate and read the corresponding segment to perform transcoding; paragraph 29, 45, 51, 59), they fail to specifically disclose wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers.
In an analogous art, Coward discloses a system for performing parallel transcoding (Fig. 2, paragraph 69-70) which will allocate video segments to workers (Fig. 30, paragraph 239) wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers (each worker may be selected to perform either GPU or CPU based encoding based upon its capabilities and select segments accordingly; paragraph 240-256) so as to better balance the use of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers, as taught in combination with Coward, for the typical benefit of better balancing the use of the encoding nodes by selecting nodes based upon their encoding capabilities.

As to claim 11, while Gadepalli discloses a non-transitory computer-readable record medium storing a program for implementing a distributed transcoding method (Fig. 1A-B, paragraph 9, 72-74), the program when executed by a computer causing the computer to perform the steps comprising:
logically splitting image content into segments of a desired interval (stream splitter splitting the stream into video chunks; paragraph 29, 41-44) designated by a read offset of each segment (designated byte offset of each video chunk; paragraph 45, 51, 53, 58), without physically splitting the image content (paragraph 29, 45, 51, 53, 58);
allocating the split segments to a plurality of workers (Fig. 7-8, paragraph 28-29, 42-43, 45) by sending read offset information of the allocated split segments to the workers (sending transcoding request including the segment byte offset to the parallel transcoder workers; paragraph 29, 45) without sending the image content of the allocated split segments (where each worker is first assigned a particular chunk/segment and then must separately locate the corresponding segment to perform 
concatenating the transcoded segments and merging the concatenated segments into a single encoded file (paragraph 30, 46-49, 60-61),
wherein each of the corresponding workers performs the transcoding by reading a split segment allocated to the each of the workers using the read offset information sent, without the image content of the allocated split segments, to said each of the workers (where each worker is first assigned a particular chunk/segment and then must separately locate and read the corresponding segment to perform transcoding; paragraph 29, 45, 51, 59),
they fail to specifically disclose wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers.
In an analogous art, Coward discloses a system for performing parallel transcoding (Fig. 2, paragraph 69-70) which will allocate video segments to workers (Fig. 30, paragraph 239) wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers (each worker may be selected to perform either GPU or CPU based encoding based upon its capabilities and select segments accordingly; paragraph 240-256) so as to better balance the use of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers, as taught in combination with Coward, for the typical benefit of better balancing the use of the encoding nodes by selecting nodes based upon their encoding capabilities.

As to claim 12, while Gadepalli discloses a distributed transcoding system (Fig. 1A-B, paragraph 9, 72-74) comprising:
at least one processor configured to execute computer-readable instructions stored in a memory (Fig. 1A-B, paragraph 9, 72-74), wherein the at least one processor is configured to perform the processes including, 
logically splitting image content into segments of a desired interval (stream splitter splitting the stream into video chunks; paragraph 29, 41-44) designated by a read offset of each segment (designated byte offset of each video chunk; paragraph 45, 51, 53, 58), without physically splitting the image content (paragraph 29, 45, 51, 53, 58);
allocating the split segments to a plurality of workers (Fig. 7-8, paragraph 28-29, 42-43, 45) by sending read offset information of the allocated split segments to the workers (sending transcoding request including the segment byte offset to the parallel transcoder workers; paragraph 29, 45) without sending the image content of the allocated split segments (where each worker is first assigned a particular 
concatenating the transcoded segments and merging the concatenated segments into a single encoded file (paragraph 30, 46-49, 60-61),
wherein each of the corresponding workers performs the transcoding by reading a split segment allocated to the each of the workers using the read offset information sent, without the image content of the allocated split segments, to said each of the workers (where each worker is first assigned a particular chunk/segment and then must separately locate and read the corresponding segment to perform transcoding; paragraph 29, 45, 51, 59),
they fail to specifically disclose wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers.
In an analogous art, Coward discloses a system for performing parallel transcoding (Fig. 2, paragraph 69-70) which will allocate video segments to workers (Fig. 30, paragraph 239) wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers (each worker may be selected to perform either GPU or CPU based encoding based upon its capabilities and select segments accordingly; paragraph 240-256) so as to better balance the use of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include wherein allocating the split segments to the workers is based on preset allocation criterion associated with the workers, as taught in combination with Coward, for the typical benefit of better balancing the use of the encoding nodes by selecting nodes based upon their encoding capabilities.

As to claim 4, Gadepalli and Coward disclose wherein the image content is split into segments of a group of pictures (GOP) unit or into segments of a minimum unit determined through an experimentation (split into segments of GOP or determined time periods based upon video complexity; see Gadepalli at paragraph 42-43).

As to claim 15, Gadepalli and Coward disclose wherein the process of splitting splits the image content into segments of a group of pictures (GOP) unit or into segments of a minimum unit determined through a pre-experiment experimentation (split into segments of GOP or time periods based upon determined video complexity; see Gadepalli at paragraph 42-43).

As to claims 7, 18, Gadepalli and Coward disclose wherein the merging of the concatenated segments comprises: storing the received segment files in a storage (see Gadepalli at paragraph 55); and sequentially concatenating segment files stored in the 

As to claims 5 and 16, Gadepalli and Coward disclose allocating the split segments based on a priority using at least one of a number of simultaneously available encodings and an idle time of the workers (see Coward at paragraph 280-281).

As to claims 6 and 17, Gadepalli and Coward disclose allocating central processing unit (CPU) resources to each of the workers to which a segment is allocated, based on an image complexity of the segment (see Coward at paragraph 99-106, 191, 239-249).

As to claims 8 and 19, Gadepalli and Coward disclose adjusting a number of workers allocated to the split segments during the encoding of the split segments (reprioritizing segments for a particular video based upon service agreements and required completion speeds and times; see Coward at paragraph 259-284).

	As to claims 9, 20, Gadepalli and Coward disclose wherein the adjusting of the number of workers comprises decreasing an encoding speed for the split segments by excluding a portion of workers from a worker pool allocated to the split segments (reducing the segments and workers in the pipeline for the particular video; see Coward at paragraph 276-277).



As to claim 21, Gadepalli and Coward disclose wherein the preset allocation criterion includes at least one of: allocating a predetermined number of the split segments to each of the workers, allocating the split segments based on availability of the workers, and allocating the split segments to the workers based on idle time of the workers (see Coward at paragraph 256, 259-262, 271-289).

As to claim 22, Gadepalli and Coward disclose wherein the preset allocation criterion includes at least one of: allocating a predetermined number of the split segments to each of the workers, allocating the split segments based on availability of the workers, and allocating the split segments to the workers based on idle time of the workers (see Coward at paragraph 256, 259-262, 271-289).

As to claim 23, Gadepalli and Coward disclose wherein the preset allocation criterion includes at least one of: allocating a predetermined number of the split segments to each of the workers, allocating the split segments based on availability of the workers, and allocating the split segments to the workers based on idle time of the workers (see Coward at paragraph 256, 259-262, 271-289).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Sheleheda/          Primary Examiner, Art Unit 2424